Case 21-10825-KHK                Doc 19-5 Filed 06/02/21 Entered 06/02/21 17:45:54                                           Desc
                                  Exhibit(s) Attachment Page 1 of 3




 VIRGINIA
                       IN THE CIRCUIT COURT OF PRINCE WILLIAM COTINTY


 The Unit Owners Association of Harbor Point Eagl
           Plaintiff
                                                                                 Case   No.       C120013152
 v

 Herbert Wlliams, Jr., et al.
           Defendant


                                              Mof ion's D{y Prnesl$s/Notice

 The Clerk of said Court         will   please place the above-referenced case on the                  Civil Motion's Day
 docket to be called on Friday May             7th             .                            ,   2021 at 10:00   a.m., for the

 following action:

  Motion for default            and               of         commissioner of sale




 SIGN
 Printed               Joseoh Shannon, Esq.
 Address:              Rees Broome, PC / 1900 Gallows Rd. #700 / Tysons Corner, VA
 Phone:                22182l703-790-1911/jshannon@reesbroome.com                           *

                                                                                        :


 n        I CERTIFY that I have in good faith conferred or att€mpted to confer with other affected parties in an effort
 to resolve the subject of the motion without Court action and to determine a mutually agreeable hearing date and
 time, pursuant to Rule a: l5(b) of the Rules of the Supreme Court of Virginia

 m         I CERTIFY thaton ths         1st
                                       day sl April         .20 2'l , I sent        a copy        of the foregoing to opposing
 party/counsel by { Mail       Fax .-_ Hand Delivery.
                            - number for opposing parly/counseli
 List the name, address, phone

  see                        attached



 SIGNA
 Printed               Joseph Shannon, Esq.
 Address:              Rees Broome, PC / 1900 Gallows Rd. #700 / Tysons Corner
 Phone:                vA, 22182 / 703-790-191'1 / js hannon@ reesbroome.com

                                                  Mail or Deliver original to:
                                                   Clerk of the Cirsuit Court
                                                    93! I Lee Ave, Rm 314
                                                       Manassas, VA   201l0
                                                         (103) 792-6029                                                EXHIBIT

                                                                                                                          .f
Case 21-10825-KHK           Doc 19-5 Filed 06/02/21 Entered 06/02/21 17:45:54                   Desc
                             Exhibit(s) Attachment Page 2 of 3




                                 CERTIFICATE OF I\,IAILING

           I hereby certift that a true copy ofthis Praecipe was mailed via first class mail, and
   as otherwise indicated, to the following parties on April 1,2021:


   I{erbert Williams, Jr.
   440 Belmont Bay Drive #317
   Woodbridge, VA 22192
   Defendant, Pro Se

   Kendall Hamilton Tan, Esq.
   Troutman Pepper
   1001 Haxall Point, Suite 1s00
   Richmond, VA232l9
   Counsel for U.S. Bank N.A., as Trustee
   Via Electronic Mail : kendall. tan@troutman. com

   Flora T Hezel, Esq.

   202 North 9th Street
   Richmond, Virginia 23219
   Counsel for Commonw ealth of Yir ginia
   Via Electronic Mail : FHeznl@oag. state.va.us

   Whiteford, Taylor & Preston, LLP
   3190 Fairview Park Dr. Suite 300
   Falls Church,VA22042
   Counselfor Belmont Bay Homeowners Association, Inc"

   RobertR. Michael, Esq.
   8100 Three Chopt Road, Rm 240
   Henrico, YA23229
   Registered Agent for Equity Trustees, LLC

   Navy Federal Credit Union
   Oflicer/Director
   820 Follin Lane
   Vienn4 VA 22180
   Defendant, Pro Se

   Thomas W. Steele, Trustee
   820 Follin Lane
   Vienna, VA 22180
   Defendant, Pro Se

   Joan C. Cox, Trustee
Case 21-10825-KHK     Doc 19-5 Filed 06/02/21 Entered 06/02/21 17:45:54     Desc
                       Exhibit(s) Attachment Page 3 of 3




  820 Follinlane
  Vienna" VA22180
  Defendant, Pro Se




                                                   J.         Esq.
                                                       State BarNo.7567:8
                                                    BROOME, PC
                                             1900 Gallows Road, Suite 700
                                             Tysons Conter, VA22l82
                                             (703) 790-1el I
                                             Email : j shannon@eesbroome.com
                                             Counselfor The Unit Owners
                                             Association of Harbor Point East
                                             Condomintum at Belmont Bay
